          Case 4:20-cr-00039-KGB Document 19 Filed 02/18/20 Page 1 of 2


                                                                                     FILED
                                                                                    U.S. DISTRICT COURT
                        IN THE UNITED STATES DISTRICT COURT                    E'ASTERN DISTRICT ARKANSAS
                            EASTERN DISTRICT OF ARKANSAS
                                  CENTRAL DMSION

UNITED STATES OF AMERICA

v.                                                              Case No. 4:20-cr-00039-1-KGB

PATRICK E. COOPER

                                 ORDER OF DETENTION
                                         AND
                               ORDER TO LODGE DETAINER

       Defendant appeared with counsel on this date for plea and arraignment.            The Court

notified Defendant of the right to a hearing to consider the issue of pretrial release or detention.

Defendant waived the right to an immediate detention hearing but reserved the right to a hearing

should Defendant's circumstances change. It shall be Defendant's counsel's burden to notify the

Court when the matter is ready for a hearing.

       When released from other custody, Defendant will be remanded to the custody of the

United States Marshal Service. While in custody, Defendant must be afforded a reasonable

opportunity to consult privately with defense counsel. Further, on order of the United States

Court or on request of an attorney for the Government, the person in charge of the corrections

facility must deliver the Defendant to the United States Marshal for a court appearance.

       Additionally, federal criminal charges pending in the United States District Court for the

Eastern District of Arkansas require the appearance of the Defendant for bond/detention following

posting bond or otherwise arranging terms of release from the custody of the state, county, or local

custodial authority (the "custodial authority").

       IT IS THEREFORE ORDERED that the United States Marshal file a Detainer with the

appropriate custodial authority which, along with this Order, shall constitute a hold on the above-
          Case 4:20-cr-00039-KGB Document 19 Filed 02/18/20 Page 2 of 2



named Defendant.

       IT IS FURTHER ORDERED that, upon notification by the custodial authority that the

above-named Defendant has made arrangements for his release from other custody, the United

States Marshal shall assume custody of and transport the above-named Defendant to the United

States District Court for the Eastern District of Arkansas.

       IT IS SO ORDERED this 18th day of February 2020.



                                                       0 PE
                                                        TATES MAGISTRATE JUDGE




                                                 2
